Order entered January 25, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01429-CR
                                    No. 05-17-01430-CR
                                    No. 05-17-01431-CR

                      CHRISTOPHER LAJUAN DAVIS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
            Trial Court Cause Nos. F09-72077-M, F10-72780-M, F12-70385-M

                                         ORDER
       Based on the Court’s opinion of this date, we GRANT the May 7, 2018 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Christopher Lajuan

Davis, TDCJ No. 02139704, Hutchins Unit, 1500 East Langdon Road, Dallas, Texas, 75241.

                                                    /s/   LANA MYERS
                                                          JUSTICE